United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, FEDERAL
)
BUREAU OF PRISONS, Florence, CO, Employer )
__________________________________________ )
E.E., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1039
Issued: January 13, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On April 16, 2020 appellant filed a timely appeal from a February 24, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 20-1039.1
On July 22, 2019 appellant, then a 37-year-old corrections officer, filed a traumatic injury
claim (Form CA-1) alleging that on July 19, 2019 at 2:30 p.m., he suffered an allergic reaction
while in the performance of duty after drinking water from a water dispenser which had been
recently sanitized. He alleged that some of the disinfectant made contact with his lip, causing an
allergic reaction. In a July 22, 2019 narrative statement, appellant indicated that when he filled
his thermal drinking cup with ice and water from the dispenser in the health services department,
he noticed the smell of Oxivir antiseptic wipes in the air. While drinking his ice water from his
cup, he noticed a slight tingling sensation on his upper lip where it came in to contact with the cup.
When he refilled his cup approximately five minutes later from the same dispenser, he noticed that
his lip felt irritated after drinking. Appellant left his shift at approximately 3:00 p.m. When he
1

The Board notes that, following the February 24, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case
record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing
this additional evidence for the first time on appeal. Id.

arrived home, his lip was swollen. Appellant called his supervisor to inform him of the situation
and left for the emergency room. While en route to the emergency room, he called 911 at
approximately 3:45 p.m. as his tongue, mouth, and throat began to swell. Appellant indicated that
one of the active ingredients in the Oxivir antiseptics wipes, Dodocylbenzene sulfuric acid, had
caused him allergic reactions since he was a child.
Appellant submitted a safety data sheet for Oxivir TB, a photograph of his swollen lip, a
July 19, 2019 hospital after visit summary, a July 19, 2019 hospital emergency department
encounter, signed by Dr. Paul E. Numsen, an osteopath Board-certified in emergency medicine,
and a July 19, 2019 patient care report. In response to OWCP’s January 22, 2020 development
letter, which advised appellant of the deficiencies in the medical evidence and the type of medical
evidence needed to support his claim, appellant submitted a February 17, 2020 report from
Dr. Gary A. Mohr, a family medicine specialist.
By decision dated February 24, 2020, OWCP denied the claim, finding that “the medical
evidence of record does not demonstrate that the claimed medical condition is related to the
established work-related event(s)….” It also denied appellant’s claim “because the factual
component of the third basic element, Fact of Injury, has not been met.” The decision continued
that “the evidence does not support that the injury and/or event(s) occurred.”
The Board, having duly considered the matter, finds that this case is not in posture for
decision.2 FECA provides that OWCP shall determine and make findings of fact in making an
award for or against payment of compensation after considering the claim presented by the
employee and after completing such investigation as it considers necessary with respect to the
claim.3 The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it. 4
In the February 24, 2020 decision, OWCP initially found that the medical evidence did not
demonstrate the claimed medical condition was related to the established work -related event(s).
However, it further found that the evidence did not support that the claimed event(s) occurred as
alleged. As these findings are conflicting, OWCP did not discharge its responsibility to set forth
findings of fact and a clear statement of reasons explaining the disposition so that appellant could
understand the basis for the decision, as well as the precise defe ct and the evidence needed to
overcome the denial of his traumatic injury claim. 5

2

See M.H., Docket No. 19-1187 (issued August 7, 2020); N.M., Docket No. 17-0262 (issued July 3, 2017).

3

5 U.S.C. § 8124(a)(2); 20 C.F.R. § 10.125.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013). See
B.S., Docket No. 20-1008 (issued November 13, 2020); G.S., Docket No. 14-1933 (issued November 7, 2014).
5

N.D., Docket No. 20-0131 (issued September 11, 2020); J.S., Docket No. 18-0513 (issued March 1, 2019); R.M.,
Docket No. 19-0163 (issued July 17, 2019); K.J., Docket No. 14-1874 (issued February 26, 2015); J.J., Docket No.
11-1958 (issued June 27, 2012).

2

Accordingly, the Board will remand the case to OWCP to make appropriate findings
regarding appellant’s traumatic injury claim. Following this and other such development as
deemed necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the February 24, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: January 13, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

